DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 05/25/2021. Claims 1, 5, 11, and 19 are amended. Claims 1, 5, 11, and 19 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner Note
Applicant’s cancellation of claims 15-16 and 18 obviates previously raised claims15-16, and 18 claim objections. 
Applicant’s amendment to claim 1 and cancellation of claim 8 obviates previously raised claims 1, and 8  35 USC.112 (f) claim interpretation.

Allowable Subject Matter
Claims 1, 5, 11, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is relates to a system for and method of automatically providing access credentials to employees based upon the time and location of the employee when the request was made are provided. The system and method also control the provision of access 
Regarding claim 1,  although the prior art of record teaches a credential source comprising access credentials; an employee records source comprising employee information; a work schedule source comprising work schedule information; an access control repository configured to: receive access credentials from the credential source; receive employee information from the employee records source; receive work schedule information from the work schedule source; an access application  that generates an access credentials request and transmits  the request to the access control repository, wherein, upon receiving the request, the access control repository transmits  the access credentials to the access application based on the access credentials request, the employee information, and the work schedule information.
None of the prior art, alone or in combination teaches wherein the access control repository transmits the access credentials to the access application based on a comparison of an actual location of the employee with a predicted location of the employee, wherein the predicted location of the employee is based on a time and a location that an employee is scheduled to work; wherein the credential source receives and stores user credentials assigned to an employee based on his/her job role information, wherein the job role information is utilized to determine whether the employee has overriding authorization for overriding a denied access, wherein the access credentials transmitted to the access application are encrypted, wherein the access credential request is generated automatically according to a recognized location, wherein the credentials are unique to each of the locations and the access control credential repository grants the employee access to access credentials that are applicable to a first location in proximity to the employee, but not to other locations remote from the employee, wherein, when the employee requests credentials to the other locations, while still proximate to the first location, the request is denied based on determining that the employee's job role does not provide overriding authorization, and wherein, when the employee requests credentials to the other locations, while still proximate to the first location, the request is granted based on determining that the employee's job role provides overriding authorization in view of the other limitations of claim 1.
Regarding claim 11,  although the prior art of record teaches  receiving an access credentials request from an access application associated with an employee; receiving access credentials associated with the employee from a credential source; receiving employee information associated with the employee from an employee records source; receiving work schedule information associated with the employee from a work schedule source; .
None of the prior art, alone or in combination teaches wherein the predicted location of the employee is based on a time and a location that an employee is scheduled to work; receiving and storing user credentials assigned to an employee based on his/her job role information, wherein the job role information is utilized to determine whether the employee has overriding authorization for overriding a denied access; encrypting the access credentials and transmitting the encrypted access credentials to the access application; wherein the access credential request is generated automatically according to a recognized location, wherein the credentials are unique to each of the locations and the access control credential repository grants the employee access to access credentials that are applicable to a first location in proximity to the employee, but not to other locations remote from the employee, wherein, when the employee requests credentials to the other locations, while still proximate to the first location, denying the request based on determining that the employee's job role does not provide overriding authorization, and wherein, when the employee requests credentials to the other locations, while still proximate to the first location, the request is granted based on determining that the employee's job role provides overriding authorization in view of the other limitations of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.